Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.

Status of the Claims
Claims 1, 2, and 4-20 are all the claims pending in the application. 
Claims 1, 5, 9, 11, 17, and 20 are amended.
Claims 1, 2, and 4-20 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed October 21, 2021.

Response to Arguments
Regarding the claim objections, the objections are withdrawn in light of the amendments to the claims.

Regarding the 112(d) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the rejections are maintained for the following reasons.  First, under Step 2A Prong 1, Applicant asserts the claims do not recite an abstract idea.  Examiner respectfully does not find this assertion persuasive because Applicant does not explain how or why the claims do not recite an abstract idea.
Second, under Step 2A Prong 2, Applicant asserts the rejections should be withdrawn because the CEC system with the CEC desktop, personal bot, and continuously displaying a prompt as claimed integrate the abstract idea into a practical application.  Examiner respectfully does not find this assertion persuasive because Applicant does not explain how or why these claim elements integrate the abstract idea into a practical application.  Please see the rejection below for a complete 101 analysis of these claim elements.
Third, Applicant asserts the rejections should be withdrawn because the personal bot learns which improves the system.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., learning) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.

Regarding the 103 rejections, the rejections are withdrawn because Examiner finds the cited references do not teach updating rules as claimed.  Please see below for the new rejections of the claims as amended.
Additionally, please note, Applicant makes two assertions which are not persuasive for the following reasons.  First, Applicant asserts Bell does not teach adding a customer contact to a desktop for a customer service representative (CSR) after receiving the customer contact.  Examiner respectfully does not find this assertion persuasive because Bell explicitly contemplates receiving a customer question, then routing it to an agent, see e.g. Fig. 4, ref. chars. 400, 418.  Further, Examiner notes Shaev also teaches this concept, see Fig. 7, ref. chars. 710, 760.
Second, Applicant asserts the rejections should be withdrawn because neither Bell nor Shaev teaches continuously displaying a prompt indicating whether the CSR or the personal bot is interacting with the customer because Shaev only teaches a prompt that allows the CSR to transfer the customer to an automated process.  Examiner respectfully does not find this assertion persuasive because Shaev teaches a CSR interface that indicates the CSR is interacting with the customer and indicates the automated process is interacting with the customer, see Fig. 3 (showing a note in the chat stating the CSR is now connected to "Cathy" and buttons allowing the CSR to transfer the customer to an automated process).  Examiner finds these teachings are within the scope of the claim limitations because the user interface collectively teaches a prompt that indicates whether the CSR or the personal bot is interacting with the customer.  Please see the 103 rejection below for a complete analysis of these claim elements.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claims 1, 17, and 20 are objected to because of the following informalities. 
Claim 1 appears to be missing the term "the" in the limitation (emphasized): "…accessing, by the personal bot, the at least one customer service segment of the CEC system to answer the customer contact after…"
Similarly, claim 17 is objected to because claim 17 appears to be missing the term "the" before the claim elements (emphasized) "…receiving a customer contact by the CEC system, wherein the CEC system includes the at least one CEC desktop for at least one customer service representative (CSR) to handle interactions with customers, the at least one personal bot, the at least one customer service segment and the at least one document database…" 
Claims 1 and 20 (but not claim 17) are objected to because the claims do not include a conjunction "and" between the recited claim limitations.  Claims 1 and 20 should be amended to recite (emphasized) "…monitoring, by the personal bot, all actions performed on the at least one CEC desktop; and analyzing, by the personal bot. the monitored actions…"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, claims 1, 17, and 20 are rejected as indefinite because the claims recite (emphasized) "…further wherein the at least one customer service module performs voice analytics, text analytics, and analysis of usage of the at least one CEC desktop…"  This limitation is not clear for two reasons.  First, this limitation is not clear because it recites (emphasized) "the at least one customer service module".  This limitation is not clear because the term "the" implies the customer service module has already been introduced.  However, the claim does not previously explicitly recite a customer service module.  As such it is not clear if this claim element is intended to be construed as being a part of another claim element (e.g. the CEC desktop) or if this claim element is intended to be construed as an new claim element.  That is, there is insufficient antecedent basis for this claim element
Second, this limitation is not clear because it has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive and it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear if this limitation should be interpreted under 112(f) because the limitation recites a generic place holder, "module", which is modified by functional language, "performs voice analytics, text analytics, and analysis of usage", but it is not clear if this limitation is modified by sufficient structure to perform the function.  It is not clear if this limitation is modified by sufficient structure because, as discussed above, 
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Accordingly, claims 1, 17, and 20 are rejected under 112(b).  Claims 2, 4-16, 18 and 19 do not clarify this issue and accordingly are rejected due to their dependencies.
For the purposes of analyzing the claim set, Examiner is interpreting the limitation as part of the CEC desktop because it is performing analyses on the CEC desktop.  Examiner notes this interpretation does not invoke 112(f) because the CEC desktop provides sufficient structure to perform the functions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1, 2, and 4-16 are directed to a process; and claims 17-20 are directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claim 1 recites an abstract idea in the limitations (emphasized):
…receiving a customer contact by the CEC system, 

wherein the at least one personal bot is configured to access the at least one customer service segment and the at least one document database based on at least one set of analytics rules, 
further wherein the at least one personal bot monitors the at least one CEC desktop and automatedly updates the at least one set of analytics rules based on the monitoring to expand the functionality of the at least one personal bot 
further wherein the at least one customer service module performs voice analytics, text analytics, and analysis of usage of the at least one CEC desktop;
adding the customer contact to the at least one CEC desktop for the at least one customer service representative (CSR) to monitor after the customer contact is received by the CEC system;
accessing, by the personal bot, at least one customer service segment of the CEC system to answer the customer contact after the customer contact is added to the CEC desktop;
receiving and analyzing, by the personal bot, a customer query within the customer contact after the customer contact is added to the CEC desktop;
accessing, by the personal bot, the at least one customer service segment and the at least one document database to formulate a response to the customer query;
generating a confidence level in the response;
once the customer contact is added to the CEC desktop, continuously displaying on the CEC desktop for the CSR a prompt for a status of the customer contact, wherein the status indicates whether the CSR or the personal bot is interacting with the customer contact;
monitoring, by the personal bot, all actions performed on the at least one CEC desktop;

These limitations recite an abstract idea because the limitations encompass commercial or legal interactions (i.e. sales and business relations).  These limitations encompass commercial or legal interactions because the limitations encompass customer service and support (e.g. technical support).  For example, "receiving a customer contact" and 'receiving and analyzing a customer query' as claimed, encompass receiving and considering a customer question or complaint.  Similarly, the limitations of 'accessing the customer service segment', 'accessing the customer service segment and the document database', and "generating a confidence level", as claimed, encompass reviewing documentation (e.g. technical manuals or prewritten scripts) to respond to the customer and assessing how likely the documentation is to be useful to the customer.  Limitations which recite commercial or legal interaction fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claim 1 recites an abstract idea.

Claims 17 and 20 recite similar limitations as claim 1 and accordingly recite an abstract idea for similar reasons1.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claim 1 recites an additional elements in the limitations (emphasized):
…receiving a customer contact by the CEC system, 
wherein the CEC system includes at least one CEC desktop for at least one customer service representative (CSR) to handle interactions with customers, at least one personal bot, at least one customer service segment and at least one document database, 
wherein the at least one personal bot is configured to access the at least one customer service segment and the at least one document database based on at least one set of analytics rules, 
further wherein the at least one personal bot monitors the at least one CEC desktop and automatedly updates the at least one set of analytics rules based on the monitoring to expand the functionality of the at least one personal bot 
further wherein the at least one customer service module performs voice analytics, text analytics, and analysis of usage of the at least one CEC desktop;
adding the customer contact to the at least one CEC desktop for the at least one customer service representative (CSR) to monitor after the customer contact is received by the CEC system;
accessing, by the personal bot, at least one customer service segment of the CEC system to answer the customer contact after the customer contact is added to the CEC desktop;
receiving and analyzing, by the personal bot, a customer query within the customer contact after the customer contact is added to the CEC desktop;
accessing, by the personal bot, the at least one customer service segment and the at least one document database to formulate a response to the customer query;
generating a confidence level in the response;
once the customer contact is added to the CEC desktop, continuously displaying on the CEC desktop for the CSR a prompt for a status of the customer contact, wherein the status indicates whether the CSR or the personal bot is interacting with the customer contact;
monitoring, by the personal bot, all actions performed on the at least one CEC desktop;
analyzing, by the personal bot, the monitored actions performed on the at least one CEC desktop and the at least one set of analytics rules to update the at least one set of analytics rules based on the analysis.
The additional elements of the "CEC system includes at least one CEC desktop for at least one customer service representative (CSR) to handle interactions with customers, at least one personal bot, at least one customer service segment and at least one document database", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are all recited at a high-level of generality (i.e. as a generic computer with generic software and memory), such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Further, Examiner notes the personal bot, as claimed, is essentially using software to tailor information and provide to a user (by selecting an answer from a database of answers and providing it), which is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
The additional elements of "wherein the at least one personal bot is configured to access the at least one customer service segment and the at least one document database based on at least one set of analytics rules" and "adding the customer contact to the at least one CEC desktop for the at least one customer service representative (CSR) to monitor after the customer contact is received by the CEC system", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of storing and receiving data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  That is, accessing the customer service segment and document database encompasses a generic computer 
The additional elements "further wherein the at least one personal bot monitors the at least one CEC desktop and automatedly updates the at least one set of analytics rules based on the monitoring to expand the functionality of the at least one personal bot", "monitoring, by the personal bot, all actions performed on the at least one CEC desktop", and "analyzing, by the personal bot, the monitored actions performed on the at least one CEC desktop and the at least one set of analytics rules to update the at least one set of analytics rules based on the analysis", when considered individually or in combination, do not integrate the abstract idea into a practical application because the scope of these limitations encompasses a generic computer function of receiving and storing data.  That is, the scope of monitoring the CEC desktop to update the rules includes monitoring for receipt of updates to the rules (e.g. by receiving user input updating the rules or receiving a transmission of updates) and storing the updates to the rules.  As such the scope of these limitations do not integrate the abstract idea into a practical application because the limitations encompass generic computer functions of storing and receiving data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of "wherein the at least one customer service module performs voice analytics, text analytics, and analysis of usage of the at least one CEC desktop", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are insignificant extra-solution activity (i.e. mere data gathering), see MPEP 2106.05(g).  Analyzing voice, text and desktop usage is only mere data gathering because the scope of the limitations encompass gathering data about interactions between customers and customer support.
The additional element of continuously displaying the prompt, when considered individually or in combination, does not integrate the abstract idea into a practical application because it is only 

Claims 17 and 20 recite similar additional elements as claim 1 and further recite a processor and a non-transitory computer readable medium programmed with computer readable code.  The additional elements of the processor and computer readable medium, when considered individually or in combination, do not integrate the abstract idea into a practical application because the processor and computer readable medium are recited at a high-level of generality (i.e. as a generic computer) such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).  Accordingly, the additional elements of claims 17 and 20 do not integrate the abstract idea into a practical application.  Claims 17 and 20 are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 17, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Continuously displaying the prompt is only insignificant extra solution activity which does not amount to significantly more than the abstract idea.  Similarly, performing, voice, text, and usage analytics does not amount to significantly more than the abstract idea because it is only mere data gathering.  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than insignificant extra solution activity and mere instructions to apply the exception using generic computer 

Dependent Claims
The additional elements of claim 2 do not integrate the abstract idea into a practical application because the step of receiving a log in is insignificant extra-solution (i.e. analogous to requiring a request from a user to restrict access), see MPEP 2106.05(g) (discussing Ultramercial).
The additional elements of claim 4 do not integrate the abstract idea into a practical application because claim 4 essentially entails receiving user input, which is a generic computer function.
Claims 5 and 9 are directed to the same abstract idea as the independent claims because determining whether existing documentation can answer a customer's question is a part of customer service.  That is, the scope of claim 1 encompasses accessing data (i.e. the customer service segment and the document database) to respond to the customer and generating a confidence level in the response.  The scope of claims 5 and 9 encompass determining whether or not to rely on the accessed data (i.e. based on the confidence level) and provide it to the customer.  Accordingly, claims 5 and 9 are directed to the same abstract idea as the independent claims
The additional elements of claims 6-8 do not integrate the abstract idea into a practical application because claims 6-8 all, essentially, recite displaying the results of an analysis, which is insignificant, extra-solution activity, see MPEP 2106.05(g).
The additional elements of claims 10 and 11 do not integrate the abstract idea into a practical application because claims 10 and 11, essentially, recite displaying the results of the analysis, which is insignificant, extra-solution activity, see MPEP 2106.05(g).
Claim 12 is directed to the same abstract idea as the independent claims because receiving customer feedback is a part of performing sales activities and business relations.
The additional elements of claim 13 do not integrate the abstract idea into a practical application because the step of storing data is a generic computer function, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claims 14, 15, and 19 are directed to the same abstract idea as the independent claims because analyzing the customer contact with analytic rules and updating the rules encompasses answering customer questions (e.g. answering customer questions based on business rules or new information).
Claim 16 essentially recites repeating the process of claim 1 for another question, so claim 16 is rejected under 101 for the same reasons as claim 1.
Claim 18 does not integrate the abstract idea into a practical application because the user interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exceptions using generic computer components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1, 2, and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al, US Pub. No. 2015/0347900, herein referred to as "Bell" in view of Shaev et al, US Pub. No. 2019/0182383, herein referred to as "Shaev", further in view of Miller et al, US Pub. No. 2019/0005021, here in referred to as "Miller".
Regarding claim 1, Miller teaches:
receiving a customer contact by the CEC system (receives a question from a customer, e.g. ¶¶[0038], [0055] and Fig. 4; see also ¶[0053] discussing contact center), 
wherein the CEC system includes at least one CEC desktop for at least one customer service representative (CSR) to handle interactions with customers (desktop interface for live human agent, ¶[0077]; see also ¶¶[0049], [0055] discussing computer types), 
at least one personal bot (knowledge system that receives questions and provides answers, e.g. ¶¶[0051], [0089]), 
at least one customer service segment and at least one document database (knowledge system retrieves information from information sources such as encyclopedias, dictionaries, reference materials, etc., ¶¶[0038], [0051]) 
wherein the at least one personal bot is configured to access the at least one customer service segment and the at least one document database based on at least one set of analytics rules (knowledge system answers questions using rules, e.g. ¶¶[0075], [0083], by retrieving information from information sources such as encyclopedias, dictionaries, reference materials, etc., ¶¶[0038], [0051]), 
further wherein the at least one personal bot monitors the at least one CEC desktop (monitors questions and answers ¶¶[0081], [0100]-[0101]) 

text analytics (uses text analytics, ¶¶[0079], [0100]), 
and analysis of usage of the at least one CEC desktop (provides reports on customer service and agent occupancy, ¶[0064]);
adding the customer contact to the at least one CEC desktop for the at least one customer service representative (CSR) to monitor after the customer contact is received by the CEC system (displays customer question to agent interface, ¶¶[0077]-[0078]; see also Fig. 4, ref. chars. 400, 418 showing the agent receives the question after it is received by the system);
accessing, by the personal bot, at least one customer service segment of the CEC system to answer the customer contact (knowledge system answers questions using rules, e.g. ¶¶[0075], [0083], by retrieving information from information sources such as encyclopedias, dictionaries, reference materials, etc., ¶¶[0038], [0051]),
receiving and analyzing, by the personal bot, a customer query within the customer contact (analyzes customer question, e.g. ¶¶[0074]-[0075], [0079]);
accessing, by the personal bot, the at least one customer service segment and the at least one document database to formulate a response to the customer query (knowledge system answers questions using rules, e.g. ¶¶[0075], [0083], by retrieving information from information sources such as encyclopedias, dictionaries, reference materials, etc., ¶¶[0038], [0051]);
generating a confidence level in the response (determines confidence level of accuracy of response, ¶[0089]; see also ¶[0087] discussing confidence level);
displaying on the CEC desktop for the CSR a prompt for a status of the customer contact, wherein the status indicates whether the CSR or the personal bot is interacting with the customer contact (shows 
monitoring, by the personal bot, all actions performed on the at least one CEC desktop (monitors questions and answers ¶¶[0081], [0100]-[0101]).
However Bell does not teach but Shaev does teach:
accessing, by the personal bot, at least one customer service segment of the CEC system to answer the customer contact, answer the customer contact after the customer contact is added to the CEC desktop (suggests automated processing task to assist the customer, ¶¶[0084], [0086]; see also Figs. 3 and 7 showing step is performed after customer question is added to CSR interface);
receiving and analyzing, by the personal bot, a customer query within the customer contact after the customer contact is added to the CEC desktop (suggests automated processing task to assist the customer, ¶¶[0084], [0086]; see also Figs. 3 and 7 showing step is performed after customer question is added to CSR interface);
once the customer contact is added to the CEC desktop, continuously displaying on the CEC desktop for the CSR a prompt for a status of the customer contact, wherein the status indicates whether the CSR or the personal bot is interacting with the customer contact (shows a note in the chat stating the CSR is now connected to "Cathy" and buttons allowing the CSR to transfer the customer to an automated process, Fig. 3.  Examiner finds these teachings are within the scope of this limitation because the user interface collectively teaches a prompt that indicates whether the CSR or the personal bot is interacting with the customer.  That is, the message in the chat indicates the customer is interacting with the CSR and the use of the buttons indicate the automated process is interacting with the customer.  See also ¶¶[0043]-[0044] discussing Fig. 3; and ¶[0058] discussing an indication of whether the customer is receiving automated support or support from a CSR).
That is, Bell teaches a message showing the agent is handling the communication and a prompt that allows the agent to take communication away from an automated answering system and Shaev teaches a message showing the agent is handling the communication and prompt that allows the agent to give the communication to an automated answering system.  Thus, the combination of the two would include a message indicating the agent is interacting with the customer (i.e. the message in the chat taught by Shaev in Fig. 3) and prompts for giving the customer to the automated answering system (i.e. the buttons taught by Shaev) and taking the customer away from the automated system (i.e. the notification taught by Bell).
Further, it would have been obvious at the time of filing to combine the automated customer handing of Bell with the ability to give control to an automated answering system of Shaev because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces.  That is, Bell teaches handing communications over to agents when the automated system cannot adequately respond to the issue, e.g. ¶¶[0083]-[0084].  One of ordinary skill would have recognized that the agent may wish to hand the communication back to the automated answering system at some later time.  For example, after the agent has addressed the question, the customer may require additional help which could be provided by the automated service.  Thus one of ordinary skill would have been motivated to add the ability to hand the customer back to the automated answer system to the teachings of Bell.
However the combination of Bell and Shaev does not teach but Miller does teach:
and automatedly updates the at least one set of analytics rules based on the monitoring to expand the functionality of the at least one personal bot (updates data models for responding to users based on user feedback, ¶[0164] and Fig. 3; see also ¶¶[0093], [0095] noting models are rule-based.  Please note, Examiner finds the limitation "to expand the functionality of the at least one personal bot" does not further limit the scope of the claim because it is only the intended use of updating the rules, see 
analyzing, by the personal bot, the monitored actions performed on the at least one CEC desktop and the at least one set of analytics rules to update the at least one set of analytics rules based on the analysis (updates data models based on user feedback, ¶[0164] and Fig. 3; see also ¶¶[0093], [0095] noting models are rule-based).
Further, it would have been obvious at the time of filing to combine automated customer service of Bell and Shaev with the use of machine learning based automated responses as taught by Miller because Miller explicitly suggests using machine learning to improve automated responses (i.e. chatbots) by personalizing the responses,¶¶[0041]-[0043]; see also MPEP 2143.I.G.
Regarding claim 2, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 1 and Bell further teaches:
receiving a log in from a CSR on the CEC desktop (agents access system via various devices, ¶[0062]; see also ¶[0066] discussing storing agent profiles).  
Regarding claim 4, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 1 and Bell further teaches:
receiving a manual direction from a CSR for a personal bot to answer the customer contact (agent asks questions of and receives answers from knowledge management system, ¶[0078]).  
Regarding claim 5, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 1 and Bell further teaches:
determining the generated confidence level exceeds a threshold and answering the customer query with the response based on the determination (provides answer if confidence level is above a threshold, ¶[0091] and Fig. 4).
Regarding claim 6, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 5 and Bell further teaches:
outputting the response on the CEC desktop (displays responses to agent, e.g. ¶¶[0077]-[0078] and Fig. 3E).  
Regarding claim 7, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 6 and Bell further teaches:
providing the response to the customer simultaneously with outputting the response on the CEC desktop (provides response to customer, ¶¶[0075], [0092], [0093], ¶[0098] and agent, e.g. ¶¶[0077]-[0078] and Fig. 3E).  
Regarding claim 8, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 5 and Bell further teaches:
providing the response to the customer (provides response to customer, e.g. ¶¶[0075], [0092], [0093], ¶[0098]; see also Fig. 4 summarizing process).  
Regarding claim 9, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 1 and Bell further teaches:
determining the generated confidence level does not exceed a threshold and activating the customer contact for a CSR on CEC desktop based on the determination (escalates chat communication to a live agent when confidence level is below threshold, ¶¶[0071], [0090], [0094] and Fig. 4; see also ¶¶[0076], [0084] discussing routing questions to live agents when knowledge system should not answer the question).  
Regarding claim 10, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 9 and Bell further teaches:
providing a notification to the CSR on the CEC desktop that the customer contact is active (provides interface to escalate the communication to agent, ¶[0077] and Fig. 3D).
Regarding claim 11, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 10 and Bell further teaches:
wherein the notification includes at least one of the response to the customer query and the generated confidence level (knowledge system provides an answer to the question along with an indication of a level of confidence, ¶[0089]).  
Regarding claim 12, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 1 and Bell further teaches:
receiving customer feedback (the platform for receiving questions is also used for receiving customer feedback, ¶[0003]). 
Regarding claim 13, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 1 and Bell further teaches:
accessing at least one of a customer service segment and a document database to record any information related to the customer query (stores questions and communications from customers, ¶[0079] and Fig. 4, and stores answers to customer questions, ¶¶[0092], [0093] and Fig. 4).  
Regarding claim 14, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 1 and Bell further teaches:
analyzing the customer contact using analytics rules (analyzes customer question, e.g. ¶¶[0074]-[0075]; see also ¶[0079] noting analysis is rules based).  
Regarding claim 15, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 1 and Bell further teaches:
updating analytics rules (stores answers and modified answers for subsequent analysis, ¶¶[0092], [0093]).
Regarding claim 16, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 1 and Bell further teaches:
receiving an additional customer query (customer asks a new question, ¶[0075]; see also ¶[0050] noting interface allows for multiple questions)
and repeating accessing a customer service segment to answer the customer contact (access knowledge system, ¶¶[0083], [0086]), 
receiving and analyzing a customer query within the customer contact (analyzes customer question, e.g. ¶¶[0074]-[0075], [0079]),
accessing at least one of a customer service module and a document database to formulate a response to the customer query (knowledge system provides response to the question, ¶[0089]; see also ¶¶[0091]-[0092] discussing modifying response before providing it), 
and calculating a confidence level in the response (determines confidence level of accuracy of response, ¶[0089]; see also ¶[0087] discussing confidence level).  

Regarding claim 17, claim 17 recites similar limitations as claim 1 and accordingly is rejected for similar reasons as claim 12.

Regarding claim 18, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 17 and Bell further teaches:
at least one user interface upon which the CEC desktop is displayed (provides agent interface, ¶[0077]; see also ¶[0062] discussing agents accessing system via various devices).  
Regarding claim 19, the combination of Bell, Shaev, and Miller teaches all the limitations of claim 17 and Bell further teaches:
analytics rules stored on the non-transitory computer readable medium (analyzes customer question, e.g. ¶¶[0074]-[0075]; see also ¶[0079] noting analysis is rules based).

Regarding claim 20, claim 20 recites similar limitations as claim 1 and accordingly is rejected for similar reasons as claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571) 270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRENDAN S O'SHEA/Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, claim 1 includes the limitation "accessing, by the personal bot, at least one customer service segment of the CEC system to answer the customer contact after the customer contact is added to the CEC desktop;" whereas claims 17 and 20 do not.  Examiner finds this difference in scope does not significantly alter the 101 analysis because this difference broadens the scope of claims 17 and 20 relative to claim 1 and analyzes the claims concurrently here for the sake of brevity.
        2 Please note, claim 1 includes the limitation "accessing, by the personal bot, at least one customer service segment of the CEC system to answer the customer contact after the customer contact is added to the CEC desktop;" whereas claim 17 does not.  Examiner finds this difference in scope does not significantly alter the 103 analysis because this difference broadens the scope of the steps claimed in claim 17 relative to claim 1 and analyzes the claims concurrently here for the sake of brevity.
        3 Please note, claim 1 includes the limitation "accessing, by the personal bot, at least one customer service segment of the CEC system to answer the customer contact after the customer contact is added to the CEC desktop;" whereas claim 20 does not.  Examiner finds this difference in scope does not significantly alter the 103 analysis because this difference broadens the scope of the steps claimed in claim 20 relative to claim 1 and analyzes the claims concurrently here for the sake of brevity.